                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     RAJA KANNAN,                                        Case No. 17-cv-07305-EJD (VKD)
                                                          Plaintiff,
                                   9
                                                                                             ORDER RE DISCOVERY DISPUTES
                                                   v.
                                  10
                                                                                             Re: Dkt. No. 184
                                  11     APPLE INC.,
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             The Court will hear argument on the parties’ discovery dispute concerning plaintiff Raja

                                  15   Kannan’s compliance with the Court’s prior order regarding production of documents related to

                                  16   Mr. Kannan’s software development activities and his family’s time in India (Dkt. No. 184) on

                                  17   November 20, 2019 at 10:00 a.m. in Courtroom 2, Fifth Floor, 280 South First Street, San Jose,

                                  18   California 95113. If the parties file a discovery dispute letter concerning defendant Apple Inc.’s

                                  19   designation of documents as Attorneys’ Eyes Only by November 18, 2019 as previously stipulated

                                  20   (Dkt. No. 178), the Court will also hear argument on that dispute on November 20.

                                  21             Fact discovery in this case closed on October 31, 2019. Dkt. No. 125 at 2 (“The deadline

                                  22   for completing fact discovery shall be continued thirty days until October 31, 2019. This

                                  23   extension does not include promulgation of additional discovery requests.”). Pursuant to Civil

                                  24   Local Rule 37-3, no motions to compel discovery may be filed more than seven days after the

                                  25   close of fact discovery—i.e., November 7, 2019. That date has now passed. The parties may not

                                  26   extend this deadline by mutual agreement. The Court will not entertain any other motions to

                                  27   compel discovery, save for motions that concern compliance with the Court’s prior discovery

                                  28   orders.
                                   1         IT IS SO ORDERED.

                                   2   Dated: November 12, 2019

                                   3

                                   4
                                                                      VIRGINIA K. DEMARCHI
                                   5                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  2
